DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8, 11-16, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Jaime, further in view of Sinha et al Us 2019/010109(hereinafter Sinha).

Regarding claim1, Yamamoto  teaches a method for highlight extraction, comprising: identifying a video including a sporting event, log information that sequentially records events occurring in the sporting event, and a keyword related to the video ([0041], video attribute information includes a list of events in which any incidents that occur in a video content are listed as events, [0042], keywords);  tagging the video with game information related to the video([0053], );  extracting at least one piece of log information corresponding to the keyword and determining at least one frame that corresponds to the log information extracted from the tagged video([0050], video selecting unit selects a segment of  the original content to create digest(highlight) content);  and creating a highlight video by combining the at least one determined frame([0044], digest(highlight) video  prepared by the video digest forming apparatus;[0050], video selecting unit selects a segment of  the original content to create digest(highlight) content); wherein the creating of the highlight video comprises, when there is a single keyword, creating one highlight video corresponding to the single keyword ([0050], video selecting unit selects a segment of  the original content to create digest (highlight) content based on digest formation information which include a keyword) but does not teach and Jaime  teaches  when there are a plurality of keywords, creating the highlight video by combining at least one highlight video corresponding to the plurality of keywords([0116], server locates media clips by keywords(plural) and generate curated playlist, [0126]).

Both do not teach  and Sinha teaches  removing one or more frames corresponding to noise included in the highlight video by detecting scene change, and performing scene recognition based on deep learning according to predetermined criteria([0014], [0028], the video summary selects frame frames using deep learning techniques. Score value determined based on similarity distance (scene change) and images that fall below a threshold score value removed from consideration).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to remove images based on score value as in Sinha in order to reduce to total number of frames in a video without affecting the overall generated video summary.

Regarding claim3, Yamamoto  teaches the method of claim 1, wherein the tagging of the video comprises, when a scoreboard is displayed in the video, recognizing game information shown in the scoreboard and tagging the game information to a corresponding frame of the video, and, when a scoreboard is not displayed in the video, tagging a corresponding frame of the video with information indicating that there is no game information that corresponds to the scoreboard, and the game information shown in the scoreboard comprises score, ball  count, and inning([0090-0093], fig. 4 step s3-s7, fig. 5).
([0011], character-area extracting unit that extracts  character areas in which video attribute information in individual characters  that is metadata of the video content is present, from the attribute  information area extracted by the attribute-information-area extracting unit; a  character-area-meaning assigning unit that assigns meanings to the character areas extracted by the character-area extracting unit, by referring to rule  information that specifies the meanings for the character areas; [0089], fig. 15).

Regarding claim5, Yamamoto teaches the method of claim 3, wherein when the game information shown in the scoreboard further comprises runner status, the runner status is tagged to a corresponding frame of the video and when the game information shown in the scoreboard further comprises a pitch count, the pitch count is tagged to a corresponding frame of the video (see fig.5, 18).

Regarding claim6, Yamamoto teaches the method of claim 1, wherein the tagging of the video comprises tagging scene change information to a corresponding frame of the video by detecting scene change, and tagging scene recognition information to a corresponding frame of the video by performing scene recognition according to predetermined criteria ([0013], [0060], original video segmented based on scene change, [0065]).

([0013], detecting change in scenes,[0083], and [0085]).

Claim11 is rejected as described in claim1 above. Yamamoto further discloses a processor, and a memory including a computer readable command ([0014], a computer program product causes the computer to perform the method, fig. 1).
Claim12 is rejected for similar reason as shown in claim2 above.
Claim16 is rejected for similar reason as described in claim6 above.
Claim18 is rejected for similar reason as described in claim8 above.
Allowable Subject Matter
Claims 7, 9-10, 17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Examiner, Art Unit 2484